UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR S CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER 811-06142 THE JAPAN EQUITY FUND, INC. (Exact name of registrant as specified in charter) c/o Daiwa Securities Trust Company One Evertrust Plaza, 9th Floor Jersey City, New Jersey 07302-3051 (Address of principal executive offices) (Zip code) c/o Daiwa Securities Trust Company One Evertrust Plaza, 9th Floor Jersey City, New Jersey 07302-3051 (Name and address of agent for service) REGISTRANT’S TELEPHONE NUMBER, INCLUDING AREA CODE:(201) 915-3054 DATE OF FISCAL YEAR END:October 31 DATE OF REPORTING PERIOD:April 30, 2012 Item 1.Reports to Stockholders. The Japan Equity Fund, Inc. General Information (unaudited) The Fund The Japan Equity Fund, Inc. (the “Fund”) is a diversified, closed-end management investment company.The investment objective of the Fund is to outperform over the long term, on a total return basis (including appreciation and dividends), the Tokyo Stock Price Index (“TOPIX”), a composite market-capitalization weighted index of all common stocks listed on the First Section of the Tokyo Stock Exchange (“TSE”).The Fund seeks to achieve its investment objective by investing substantially all of its assets in equity securities of companies listed on the TSE or listed on the over-the-counter market in Japan or listed on other stock exchanges in Japan.Daiwa SB Investments (U.S.A.) Ltd. (the “Manager”) is the Fund’s Investment Manager.Daiwa SB Investments Ltd. is the Fund’s Investment Adviser.The Fund implements an “active” portfolio management policy, which is an approach that involves quantitative valuation of securities to identify an appropriate universe of securities from which to select investments, with judgmental analysis then applied to this universe to determine the actual investments to be made by the Fund. Stockholder Information The Fund’s shares are listed on the New York Stock Exchange (“NYSE”).The Fund understands that its shares may trade periodically on certain exchanges other than the NYSE, but the Fund has not listed its shares on those other exchanges and does not encourage trading on those exchanges. The Fund’s NYSE trading symbol is “JEQ”.The Fund’s daily net asset value is available by visiting www.dai-wast.com or calling (800) 933-3440 or (201) 915-3020.Also, the Fund’s website includes press releases, a monthly market review and a list of the Fund’s top ten industries and holdings.The Fund has also placed its Fund governance documents on its website under the section titled “Information,” which includes the Fund’s proxy voting policies and procedures, its code of ethics and its audit committee charter. Inquiries Inquiries concerning your registered share account should be directed to the American Stock Transfer & Trust Company (the “Plan Agent”) at the number noted on the next page.All written inquiries should be directed to The Japan Equity Fund, Inc., c/o Daiwa Securities Trust Company, One Evertrust Plaza, 9th Floor, Jersey City, NJ 07302-3051. Proxy Voting Policies and Procedures A description of the policies and procedures that are used by the Manager to determine how to vote proxies relating to the Fund’s portfolio securities is available (1) without charge, upon request, by calling collect (201) 915-3054; (2) by visiting www.daiwast.com; and (3) as an exhibit to the Fund’s annual report on Form N-CSR which is available on the website of the Securities and Exchange Commission (the “Commission”) at www.sec.gov.Information regarding how the Manager votes these proxies is now available by calling the same number and is available on the Commission’s website.The Fund has filed with the Commission its report on Form N-PX covering the Fund’s proxy voting record for the 12-month period ended June 30, 2011. Quarterly Portfolio of Investments A Portfolio of Investments is filed with the Commission as of the end of the first and third quarters of each fiscal year on Form N-Q and is available on the Commission’s website at www.sec.gov and the Fund’s website at www.daiwast.com.Additionally, the Portfolio of Investments may be reviewed and copied at the Commission’s Public Reference Room in Washington, D.C.Information on the operation of the Public Reference Room may be obtained by calling (800) SEC-0330.The quarterly Portfolio of Investments will be made available without charge, upon request, by calling (201) 915-3054. Certifications The Fund’s principal executive officer has certified to the NYSE that, as of June 4, 2012, he was not aware of any violation by the Fund of applicable NYSE corporate governance listing standards.The Fund also has included the certifications of the Fund’s principal executive officer and principal financial officer as required by Section 302 and Section 906 of the Sarbanes-Oxley Act of 2002 in the Fund’s Form N-CSR filed with the Commission for the period of this report. Dividend Reinvestment and Cash Purchase Plan A Dividend Reinvestment and Cash Purchase Plan (the “Plan”) is available to provide Stockholders with automatic reinvestment of dividends and capital gain distributions in additional Fund shares.The Plan also allows you to make optional annual cash investments in Fund shares through the Plan Agent.A brochure fully describing the Plan’s terms and conditions is available on the Fund’s website at www.daiwast.com and from the Plan Agent by calling (866)669-9904 or by writing The Japan Equity Fund, Inc., c/o the American Stock Transfer & Trust Company, Operations Center, 6201 15th Avenue, Brooklyn, NY 11219. 2 The Japan Equity Fund, Inc. Stockholder Letter (unaudited) May 17, 2012 Dear Stockholders: It is our pleasure on behalf of the Board of Directors to present the Semi-Annual Report for The Japan Equity Fund, Inc. (the “Fund”) for the six months ended April 30, 2012. Performance Review Table 1.NAV performance in comparison with the benchmark (TOPIX), U.S. Dollar (“USD”) base Latest 6 Months (As of April 30, 2012) % Japan Equity Fund Benchmark (TOPIX) 2.03 Outperformance +0.87 Table 2.Performance of equity portion of portfolio in comparison with the benchmark, Japanese Yen (“JPY”) base Latest 6 Months (As of April 30, 2012) % Japan Equity Fund Benchmark (TOPIX) 6.48 Outperformance +0.92 Commentary During the period from November 2011 to April 2012, the net asset value of the Fundwith dividend reinvested increased by 2.90% in USD terms, versus the benchmark (TOPIX with dividends reinvested) return of 2.03% over the same period.As a result, the Fund outperformed the benchmark by 0.87% in USD terms.In JPY terms, the equity portion of the Fund grew 7.40%, while the benchmark TOPIX (with dividends reinvested) returned 6.48%. Relative to the TOPIX on a JPY basis, the sector selection effect was +0.09%, while that from stock selection contributed +0.83% (see Table 3).As shown in Table 4, one of the major positive contributors to the sector selection effect was an underweight position in the Securities & Commodity Futures sector, as the sector experienced a sharp rally followed by a significant decline amid see-sawing market sentiment over the financial tensions in Europe.We took advantage of this opportunity by changing our weight in the sector.Additionally, an overweight position in Transport Equipment was also positive, as production rates among Japanese automakers have recovered after the supply chain struggles caused by both the earthquake last March and the Thai flooding last October.On the other hand, some of our sector strategies contributed negatively, including an underweight in the Foods sector.Some of the sector’s major stocks, including Japan Tobacco, were favored by investors, as they continued to show strong earnings amid an uncertain environment.As a result, the positive contributions outstripped the negatives in the sector allocation effect. Stock selection in the Banks and Info & Communication sectors were among the largest gainers in the portfolio.Specifically, our Banks sector holdings included mega-banks such as Mitsubishi UFJ Financial Group and Mizuho Financial Group and, although they do business overseas as well as domestically, their credit statuses are far healthier than those of their peers in Europe and the United States.The main source of their funding is deposits from domestic customers, a great deal of which are individuals.In the Information & Communication sector, Fuji Media Holdings was a significant positive contributor to the stock selection effect, as Japan’s top TV broadcaster continued to revise its earnings outlook upwards as client companies regained confidence and increased their marketing and advertising expenses.Although some of our stock picks failed to add value, overall stock selection was the main reason for the portfolio’s outperformance over the period. Table 3.Attribution analysis summary, JPY base Latest 6 Months (As of April 30, 2012) (%) JEQ (Equity Only) Benchmark TOPIX 6.48 Outperformance Breakdown Sector Selection Stock Selection Others 0.00 Total 3 The Japan Equity Fund, Inc. Table 4.Sector & Stock Selection Effects, Sector by Sector Portfolio Position % Market Weight % Portfolio Return % Benchmark Return % Sector Allocation Effect % Stock Selection Effect % TOPIX Industry Fishery, Agric & Forestry Mining Construction -2.03 -0.12 Foods -0.12 Textiles & Apparel Pulp & Paper -10.76 -2.48 -0.03 -0.05 Chemicals -0.04 -0.08 Pharmaceutical -0.10 -0.09 Oil & Coal Products -2.09 Rubber Products -0.02 -0.05 Glass & Ceramics Product -1.61 -0.03 Iron & Steel -13.23 -2.13 -0.03 -0.15 Nonferrous Metals -0.01 Metal Products -2.72 Machinery -0.04 Electrical Appliances -0.02 Transport Equipment Precision Instruments -0.95 -0.05 -0.04 Other Products -4.12 Wholesale Trade Retail Trade -0.03 Banks Other Financing Business -0.06 Securities & Commodities Futures Insurance -0.07 Real Estate -0.10 -0.07 Land Transportation -0.04 Marine Transportation Air Transportation -0.49 Warehouse & Harbor Trans Info & Communication -3.03 -0.08 Electric Power & Gas Services 0.98 2.06 8.93 7.80 -0.01 0.01 4 The Japan Equity Fund, Inc. Market Review (November 2011 - April 2012) The Japanese stock market struggled last year with a lack of investor interest before bottoming out at the end of 2011.In November and December, we saw little progress made on the sovereign debt problems in the eurozone.Trading volume in the Tokyo market declined in November, despite the expansion of trading hours.Meanwhile, macroeconomic conditions were soft in Japan, due in part to the decline in exports caused by the flooding in Thailand.However, overseas markets, particularly that of the United States, bottomed out in mid-December, as robust trading activity continued despite the concerns over Europe’s woes. The Japanese market began to experience a catch-up rally in early January, as the domestic economy began to return to its growth path and after most listed stocks were beaten down into oversold territory.This rally continued until mid-March.At that time, positive sentiment came from supportive policies issued by the European Central Bank and, surprisingly, the Bank of Japan (“BoJ”).Specifically, the BoJ had been hesitant to take any extraordinary measures to support the Japanese economy.However, on February 14, 2012, the BoJ announced that it would raise the amount of its asset purchase program by 10 trillion JPY and set its inflation target at 1% per annum.These policies prompted a sharp decline in the JPY versus the USD and, subsequently, a strong rally in the Tokyo market.However, at the end of March 2012, these policies began to lose their effect, as concerns over the eurozone’s sovereign bonds and banks once again loomed large, this time from Spain.Looking at the macro economic data, the previously strong U.S. economy began sending out mixed signals vis-à-vis job data, while, in Japan, an anemic Tankan survey and slowing JPY depreciation weighed on the Tokyo market. The global capital markets had experienced simultaneous fears of stalling economic growth and intensifying tension in the financial markets from late spring to the early summer periods of both 2010 and 2011, as the traditional stock market advice to ‘sell in May and stay away’ worked well over these previous two years.Entering the same period of the 2012 calendar year, we continue to monitor the risks surrounding the global markets, including the European debt crisis as well as the slowdowns of the U.S. and Chinese economies.We expect to soon see a safety net implemented for the European financial markets as well as the implementation of new monetary and fiscal stimulus measures in the United States and China, if necessary, thus limiting the degree of downside in the current year.One positive aspect is that market participants are now better prepared for downside risks in the global market after establishing an environment in which brutal market movements with the same magnitude as those of the last two years are less likely to occur.We expect that the underlying corporate profits of Japanese companies have entered into a recovery phase and, as the focus of market participants shifts to a recovery in FY2012 Japanese corporate earnings, the market should resume its profit-driven rally.Below, we will discuss Japan-specific market drivers. (1)BoJ monetary policy and the yen rate:sharp JPY appreciation unlikely The Japanese yen, which had depreciated following the BoJ’s surprise monetary easing in February 2012, turned around in April, as the risk-off by global investors and signs of slowing U.S. economic growth prompted the JPY to advance.The BoJ expanded its monetary easing measures in late April 2012, as the central bank decided to widen its asset purchase program with a 10 trillion yen increase to the Japanese Government Bond purchase limit as well as by expanding both the scope of the program’s remaining periods and the purchase limits on ETFs and J-REITs.The actions taken by the BoJ were more or less inline with market expectations; thus, the reaction of the foreign exchange and equity markets was rather limited.We believe that the 1% “price stability goal” set by the BoJ as well as its stance on maintaining an extremely accommodative monetary policy has created a ceiling for the JPY’s appreciation at around 78 to 80 JPY per USD. (2)Japanese politics:return of the political deadlock, not a new negative Japanese politics returned to “normal”, wherein power struggles dominated the actions of both parties and politicians.Ichiro Ozawa, the former president of Japan’s ruling party and one of the country’s most influential lawmakers, was cleared of charges that he was involved in false political fund reporting, and he is now expected to become more vocal against the sales tax hike plan.Prime Minister Noda’s approval rating has dropped to its lowest level since he became prime minister in August 2011.Important bills such as the consumption tax hike, the restarting of Japan’s nuclear reactors and negotiations on the free trade agreement will be difficult to pass through a divided parliament, especially one in which opposition parties control the upper house.Fortunately or unfortunately, the people’s expectations of the government are already low and, hence, political deadlocks are not a new negative factor for the Japanese market.Additionally, there is little chance of any political reshuffling, as Mr. Noda remains firm in his push for the tax reform bill. (3)Shutdown of nuclear power plants and higher energy prices:risks remain With the shutdown of the final reactor in early May 2012, Japan now generates zero electricity by nuclear power for the first time in 42 years.According to an estimate by the Institute of Energy Economics, if all nuclear power plants were halted and substituted with thermal power plants, electricity prices would rise by around 18% in FY2012 for a standard household, and Daiwa Institute of Research estimated that Japan’s real GDP would be impacted negatively by between 0.5% and 1.1%.Currently, the government expects the No. 3 and No. 4 reactors at Kansai Electric’s Oi nuclear plant in Fukui Prefecture to come back online ahead of others.In addition to Fukui, several other prefectures (Kyoto, Shiga and Osaka) also rely on electricity produced by the plant, but they have remained reluctant to endorse any restart of operations.Although we expect Japan’s nuclear power plants to be restarted eventually, as the time limit approaches there will be a risk of temporary power shortages of up to 15% in the Kansai area over the coming summer.In the medium term, power shortages will pose both threats and opportunities among Japanese corporations that deal in smart-grid technologies, LED lighting, efficient motors, inverters, power semiconductors and lithium-ion batteries. Japanese economy and corporate earnings:we expect upward revisions to economic growth and a corporate earnings recovery The earnings announcement season for Japanese companies began in late April 2012 and, as of May 1, 2012, about 40% of companies by market capitalization had announced their results for fiscal year 2011 (“FY2011”) (the year ended March 2012) and their forecasts for fiscal year 2012 (the year ending March 2013).So far, corporations have forecast 7% sales and 19% recurring profit growth, respectively, for FY2012.Management forecasts have been below consensus estimates, reflecting a conservative stance as Japanese companies continue to face global economic uncertainty, foreign exchange rates and so on.Recent economic indicators have not been entirely optimistic either.According to the BoJ’s latest Tankan survey, the diffusion index (DI) of large manufacturers was unchanged from December to March at -4.0, which led to predictions that business sentiment will essentially improve little to -3.0 in the next survey coming in June.March industrial production rose 1.0% MoM and is expected to advance by another 1.0% in April before contracting by an estimated 4.1% in May.We forecast that Japan will continue to post decent economic growth during 2012, on the back of reconstruction activities, a recovery from last year’s supply chain disruptions and pro-growth policies overseas.With a resilient macroeconomic environment, we expect the corporate earnings recovery among Japanese companies to be revised upwards with the passage of time. M&A activity:both inbound and outbound cross-border M&As can vitalize corporate Japan Announcements of outbound M&A transactions (i.e. Japanese companies acquiring foreign companies) exceeded 5 trillion JPY in 2011, on the back of the JPY’s appreciation, a sluggish domestic economy and the ample cash held by Japanese corporations.In April 2012, for example, Nidec Corp. announced that it would buy Italian industrial motor maker Ansaldo Sistemi Industriali S.p.A., while Takeda Pharmaceutical Co. said it would acquire Philadelphia-based URL Pharma Inc.In other news, Toshiba Corp. announced that its subsidiary, Toshiba Tec, would acquire IBM’s Retail Store Solutions business, which offers retail point-of-sale (POS) solutions.A sign of new development is that inbound M&A (i.e. foreign companies acquiring Japanese companies) began to accelerate over the period, although the aggregate amount of the deals remains relatively small.Notable transactions include Hon Hai Precision Industry’s participation in Sharp Corp.’s LCD panel business, while bankrupt DRAM chip manufacture Elpida Memory Inc. is reportedly going to be acquired by Micron Technology Inc. of the United States.Samsung Electro-Mechanics acquired Japan’s Alphana Technology, the second leading global HDD motor maker.Facing a rapidly changing and competitive global landscape, Japanese corporate management has gradually begun to make a serious effort to streamline business lines.Monetizing non-core businesses and assets will create a fresh dynamic for Japanese corporations, which have traditionally been reluctant to shrink and, therefore, potentially generate higher returns on equity. Valuations and technical indicators suggest that the market is approaching attractive territory.The 25-day Toraku ratio, or gainer/loser ratio, went down to an oversold 70, from recent overbought levels of more than 140 in early March.The price-to-book ratio returned to below parity at 0.95x, while the price-to-earnings ratio declined to 13.6x.Given the cautiousness of market participants as well as attractive valuations, we believe that any further downside risk for the Japanese market will be limited. Regarding sector strategy, our portfolio continues to overweight cyclicals such as Industrials, Information Technology and Materials, while remaining underweight in defensives like Utilities and Consumer Staples, as we maintain our main scenario that the global economy will gradually continue to recover this year and that the valuations of cyclical names will remain attractive.As for stock selection, we will continue to search for companies with specific earnings drivers, including firms that can supply superior energy-saving products and meet the growing demand coming from emerging nations.In addition, we will remain on the lookout for stocks with attractive valuations based on the FY2012 price-to-earnings ratio and superior earnings quality. Fund Performance During the six months ended April 30, 2012, the Fund’s market price on the New York Stock Exchange (“NYSE”) ranged from a low of $4.89 per share on December 28, 2011 to a high of $5.74 on April 2, 2012.The Fund’s NYSE market price closed at $5.48 per share on April 30, 2012. The NYSE market price in relation to the Fund’s net asset value per share during the six months ended April 30, 2012, ranged from a high discount of 13.84% on November 23, 2011 to a low discount of 6.20% on November 3, 2011, and ended the period at a discount of 10.46%. The Fund has not invested in derivative securities.Although foreign currency hedging is permitted, the Fund has not engaged in any foreign currency hedging. Portfolio Management Mr. Naoto Nagai, CFA, is a Senior Portfolio Manager and International Clients Group Leader, with a total of 16 years of experience in the Japanese and global equity markets.Prior to joining Daiwa SB Investments in 2006, he was a fund manager and research analyst at Resona Trust Company Japan.In 1996 he earned an MBA from the University of Rochester and in 1991 he graduated from the University of Osaka Prefecture with a B.S. in chemistry.He assumed the day-to-day portfolio management responsibilities for the Fund, effective October 18, 2006. Effective November 2, 2009, Mr. Takahiro Ueno, CFA/CMA, a Senior Portfolio Manager with 14 years of experience joined the investment management team.Prior to joining Daiwa SB Investments in 2001, he was a fixed income trader at Sumitomo Bank.In 1995 he earned a B.S. degree in engineering from Kyoto University. We thank you for your support of The Japan Equity Fund, Inc. and your continued interest in the Japanese economy and marketplace. Sincerely, /s/ Yoshihiro Fujisawa /s/ Yoshiaki Uematsu YOSHIHIRO FUJISAWA YOSHIAKI UEMATSU Chairman of the Board President 5 The Japan Equity Fund, Inc. Portfolio of Investments April 30, 2012 (unaudited) COMMON STOCKS—98.72% Shares Value Shares Value Banks-10.63% Construction-2.18% Mitsubishi UFJ Financial Group, Inc $ Haseko Corp.* $ Mizuho Financial Group, Inc MIRAIT Holdings Corp. Sumitomo Mitsui Trust Holdings, Inc. Obayashi Corp. The Bank of Yokohama, Ltd. 1,099,442 Toshiba Plant Systems & Services Corp. 305,566 9,423,390 1,933,247 Building Materials-1.30% Cosmetics-0.73% Central Glass Co., Ltd. Pola Orbis Holdings Inc. 645,953 Taiheiyo Cement Corp. 814,479 Electric Appliances-14.71% 1,156,019 Canon Inc. Chemicals-5.25% Fuji Electric Co., Ltd. Asahi Kasei Corp. Hamamatsu Photonics K.K Fujifilm Holdings Corp. Hitachi Ltd. Nihon Parkerizing Co., Ltd. Murata Manufacturing Co., Ltd. Sumitomo Bakelite Co., Ltd. Nichicon Corp. Sumitomo Chemical Co., Ltd. 1,665,873 Nissin Electric Co., Ltd. 4,654,558 Omron Corp. Communication-5.01% Panasonic Corp KDDI Corp. Star Micronics Co., Ltd. NS Solutions Corp. TDK Corp. NTT Corp. Toshiba Corp. Otsuka Corp. 478,245 Yaskawa Electric Corp. 537,226 4,441,865 13,043,622 Electric Power & Gas-1.64% Land Transportation-3.53% Electric Power Development Co., Ltd. $ East Japan Railway Co. $ Kansai Electric Power Co., Inc. Hitachi Transport System, Ltd. Nippon Express Co., Ltd. Foods-0.63% 3,127,185 Nippon Meat Packers, Inc. 559,068 Leisure-0.34% Glass & Ceramic Products-1.22% Accordia Golf Co., Ltd. Nippon Electric Glass Co., Ltd. Machinery-7.35% Ebara Corp. Sumitomo Osaka Cement Co., Ltd. 478,951 Komatsu Ltd. 1,085,124 Komori Corp. Health & Personal Care-0.53% Makita Corp. BML, Inc. Mitsubishi Heavy Industries, Ltd. Paramount Bed Holdings Co., Ltd. 276,034 THK Co., Ltd. 1,065,754 470,478 6,516,206 Household Goods-0.21% Media-1.92% Noritake Co., Ltd. 184,852 Fuji Media Holdings, Inc. Insurance-1.63% Kadokawa Group Holdings, Inc. 248,587 Tokio Marine Holdings, Inc. 1,444,644 1,700,573 Iron & Steel-2.01% Non-Ferrous Metals-4.23% Kobe Steel, Ltd. Dowa Holdings Co., Ltd. Maruichi Steel Tube Ltd. Sumitomo Electric Industries, Ltd. Misumi Group Inc. Sumitomo Metal Mining Co., Ltd. 1,505,392 Yamato Kogyo Co., Ltd. 617,221 3,749,852 1,779,918 Other Financing Business-2.89% Software-1.22% Orix Corp. $
